LAND, J.
The plaintiff sued the defendant bank to recover $10,000 damages to his credit, good name, and character for fair business dealings and probity, resulting from the dishonor and protest of his four several checks drawn on said bank, when, in truth and in fact, he had at the time a balance to his credit in said bank far exceeding the aggregate amount of said checks. The petition alleges, in substance, that the defend*609ant most wrongfully refused payment of said checks, and most wrongfully caused the same to be protested and dishonored, and notice of dishonor to be issued and sent to the payees, when there was more than enough money to the credit of the petitioner to pay the said checks, and that the defendant thereby slandered and injured the credit of the petitioner in untruthfully, falsely, and maliciously representing that he did not have sufficient funds to his credit in said bank whereby to pay said checks which he had drawn. The petition further alleged:
“That by these said several false and malicious acts, sayings, and doings, using the term ‘malicious’ in the sense of a reckless disregard of the rights of your petitioner to his good name and character for .fair business dealings and probity, the said defendant bank has damaged. him in the sum of $10,000.”
Defendant filed an exception of no cause of action, which was referred to the merits. Defendant then answered, pleading the general issue, but admitting that, when the said four checks were presented, refused payment, and protested as alleged, the plaintiff had, or should have had, to his credit on the books of the bank a sum more than sufficient to pay all of said checks. The defendant admitted in the answer that on July 5, 1910, the bank received a deposit of $1,123.96 intended for the credit of Joseph H. Spearing, and that said amount was through error of a bookkeeper credited to J. Zach Spearing, the person who made the deposit. Defendant further averred that this mistake was not known to the paying teller and other officers of the bank, and that, when said four checks were presented, there were not sufficient funds, as appeared on the books of the bank, to the credit of Joseph H. Spearing to pay said checks, and that, therefore, they were thrown out.
Defendant further averred that, when the error was discovered, they immediately wired the banks, which had forwarded said checks for collection, to disregard the protest notices sent them, and that said checks were placed to the credit of said banks and charged to the account of Joseph H. Spearing.
The defendant further averred that it did not act wantonly or maliciously, but did everything in its power to correct the error, at the same time writing to the plaintiff explaining that the mistake was due entirely to a clerical error.
The cause was tried, and the plaintiff has appealed from a verdict and judgment in favor of the defendant.
Motion to Dismiss.
[3] The defendant has moved to dismiss the appeal on the ground that the Supreme Court has no jurisdiction ratione materise. The amount in dispute is to be determined from the allegations and prayer of the petition. In this case the amount sued for is the sum of $10,000. The contention that the amount in dispute is to be determined from the allegations in the petition and the proof adduced on the trial of the cause is not well founded. In the case of J. Earl Rogers v. National Calendar Co., 56 South. 421,1 recently handed down, we held that:
“Allegations as to amount will not control, where the nature of the case, and the failure of the plaintiff to adduce evidence to fix the quantum, indicates that he could not reasonably have expected .to have recovered more than nominal damages.”
In the case at bar neither the nature of the case nor the conduct of the plaintiff during the trial leads to any such conclusion. The motion to dismiss is therefore overruled.

 Ante, p. 504.